Part III   DETAILED ACTION  
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application has been examined.  Claims 1-9 are pending in this application. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



2.   Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ishida et al. (2020/0171866), hereafter referred as Ishida.

    With regard to claim 1, Ishida teaches a cabinet (1)  comprising: a first area (300R) and a second area (300L) arranged in a horizontal direction (depicted in fig. 1, horizontal along item 12); an image forming apparatus (100)  in the first area (300R), the image forming apparatus (100) being configured to form an image on a sheet and eject the sheet with the image (inherently reads on fig. 1, the image being processed is ejected from the image forming device); and a reading device (2) in the second area (300L), the reading device (2) being configured to read an image of a document (inherently 

   With regard to claim 2, Ishida further teaches a top plate above the reading device via an upper space of the cabinet (reads on p[0023 and 0059]).

   With regard to claim 3, Ishida further teaches wherein the reading device includes a document feeder configured to convey a document and read an image of the conveyed document,  wherein a direction m which the document feeder receives the document is a direction from the first area toward the second area, and wherein a direction in which the document feeder ejects the document is a direction from the second area toward the first area (reads on p[0023 and 0065] and figs. 1-7, clearly the scanner can be position different ways facing or perpendicular to the image forming device).

   With regard to claim 4, Ishida further teaches a lock mechanism, wherein the image forming apparatus is configured to be pulled out from the internal space of the cabinet to an external space of the cabinet, and wherein the lock mechanism is configured to prevent both the reading device and the image forming apparatus from being pulled out from the internal space of the cabinet.

   With regard to claim 5, Ishida further teaches a lock mechanism (inherently reads on figs. 1-7, most doosr are locked using a latching mechanism or key mechanism) wherein the image forming apparatus is configured to be pulled out from the internal space of the cabinet to an external space of the cabinet, and wherein the lock mechanism is configured to prevent both the reading device and the image forming apparatus from being pulled out from the internal space of the cabinet (reads on 

  With regard to claims 6-9, the limitations of claims 6-9 are covered by the limitations of claims 1-5 above.

                                        Conclusion  
3.   The prior art made of record and not relied upon is considered pertinent to 
applicant's disclosure. 
  Gomes (2004/0262379) teaches a self service equipment that contain a printer and scanner inside a cabinet or kiosk.
   Penas (2002/0024590)  teaches an enclosure that contains multiple devices for financial transactions.
  
4.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gabriel I. Garcia whose telephone number is (571) 272-7434. The Examiner can normally be reached Monday-Thursday from 7:30 AM-6:00 PM. The fax phone 
number for this group is (571) 273-8300.       
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's

supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the 

organization where this application or proceeding is assigned is 571-273-8300.

    Information regarding the status of an application may be obtained from the Patent

 Application Information Retrieval (PAIR) system. Status information for published 



information for unpublished applications is available through Private PAIR only. For 

more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

have questions on access to the Private PAIR system, contact the Electronic Business 

Center (EBC) at 866-217-9197 (toll-free). If you would  like assistance from a USPTO 

Customer Service Representative or access to the automated information system, call 

800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2600.

/Gabriel I Garcia/
Primary Examiner, Art Unit 2674
October 20, 2021